Citation Nr: 1129593	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-11 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to an initial compensable rating prior to May 6, 2010 and 10 percent since May 6, 2010 for bilateral pes planus (flat feet).  

2. Entitlement to service connection for a bilateral shoulder condition.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral flat feet.

5. Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral flat feet.

6. Entitlement to a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	State of Maine Veterans Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals based on an appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the benefits sought on appeal.

The Veteran appeared before the undersigned in November 2007 at a videoconference hearing.  A transcript is of record.

In February 2008, the Board issued a decision in this matter denying all claims for service connection, and denying a compensable disability rating for the Veteran's bilateral pes planus.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the Veteran and the Secretary of VA agreed to a Joint Motion to vacate the February 2008 Board decision and remand the issues to the Board for compliance with the remand instructions.  The Court granted the Joint Motion in June 2009.  The appeal with regard to claims of entitlement to service connection for a sinus condition as a residual of a nasal fracture and bilateral hearing loss were dismissed.

The Board remanded the appeal in March 2010 for compliance with the June 2009 Joint Motion.  In April 2011, the Appeals Management Center (AMC) granted service connection for headaches and assigned a 10 percent rating for bilateral pes planus.  Since the award of service connection results in a grant of the full benefit sought, the issue of service connection for headaches is no longer on appeal.

During the pendency of the appeal, the Court held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As an increased rating claim is on appeal and the evidence suggests the Veteran's service connected disabilities preclude employment, a TDIU claim is raised.  Id.; see April 2006 RO hearing.  It is addressed in the remand section.

The issues of entitlement to a higher initial rating for pes planus and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current bilateral shoulder disability related to service. 

2.  The Veteran's current tinnitus is the result of in-service noise exposure.

3.  The Veteran has a current low back disability related to service.

4.  The Veteran has a current bilateral knee disability related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b).

3.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b).

4.  The criteria for service connection for a bilateral knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The instant decision results in a full grant of the benefit sought.  As these claims are substantiated, there are no duties to notify and assist with regard to this issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The Board also finds that the record is in compliance with the June 2009 Joint Motion and March 2010 Board remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The May 2010 examination report included an overall description of the severity of the Veteran's foot disability.  The Board has included a careful explanation of the reasons and bases for its rating actions.  

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral shoulder disability

The Veteran was reportedly injured in a motorcycle accident during service.  The medical records pertaining to this injury are not available.  Service treatment records, dated in May 1990, show that the Veteran complained of left shoulder pain after falling from a ladder.  He was assessed as having muscle strain and given pain medication.    

The Veteran's former spouse submitted a statement regarding the motorcycle accident in August 2005.  She recalled him being in significant pain and having severe bruises all over his body.  

At the April 2006 RO hearing the Veteran discussed the in-service accident.  He stated that his treating physician informed him that he had significant soft tissue damage.  

Private medical records by Dr. O. reflected a diagnosis of arthritis for both shoulders, but did not include X-rays.  

Dr. G. treated the Veteran for shoulder pain, in addition to cervical and lumbar pain, in February 2006.  Examination showed painful abduction of the both shoulders.  He commented that he suspected the shoulder pain was related to the cervical spine disorder.  

The VA examination report, dated in December 2006, showed the Veteran reporting severe bilateral shoulder pain interfering with his activities of daily living.  Clinical examination confirmed tenderness and painful movement.  X-rays returned negative.  The examiner noted complaints of bilateral shoulder pain, but declined to provide a diagnosis.  

At the April 2006 RO hearing and November 2007 Board hearing, the Veteran reiterated his complaints of shoulder pain interfering with his daily activities.  

The Veteran was reexamined by VA in May 2010.  He reported weakness and stiffness in both shoulders.  Clinical examination showed a decreased motion.  X-rays returned normal.  Again, the examiner declined to give a diagnosis.  The examiner commented that there was no clinical evidence to support Dr. O's diagnosis.  

After careful consideration, the Board finds that service connection is warranted for a bilateral shoulder disability.  38 C.F.R. §§ 3.303(b), 3.310.

First regarding the issue of a current disability, the VA examination reports reflect that the examiners declined to diagnosis a disability.  The Court has provided guidance on the evidence necessary to meet the current disability threshold.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (current disability must be present for a valid service connection claim); See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court found that the current disability requirement is also satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if no disability is present at the time of the adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In this instance, there are objective manifestations for the Veteran's complaints of pain.  Both VA examination reports and Dr. G's February 2006 treatment note, show that the Veteran has restricted range of motion for both shoulders.  The Board finds this evidence sufficient to meet threshold of a current disability.  38 C.F.R. § 3.303; see id.  

Since a current disability is present, the next issue is whether there is a nexus.  Notably, Dr. G's findings raise the issue of secondary service connection as he suggested that the bilateral shoulder disability is related to the Veteran's service connected cervical spine.  38 C.F.R. § 3.310 (2010).  Additionally, the Veteran has provided numerous reports of a continuity of symptomatology.  Since shoulder pain is readily observable, he is competent to report on such symptoms.  Layno.  The Board finds that there is nothing inherently implausible about the Veteran's reports.  Thus, his reports of a continuity of symptomatology are deemed credible.  Caluza; Buchanan.  The Federal Circuit has held that in certain instances lay statements of continuing symptoms can be sufficient to establish service connection for a current diagnosis.  Jandreau.  Service connection for a bilateral shoulder disability, diagnosed as arthritis, is granted.  38 C.F.R. § 3.303(b); see id.

Tinnitus

The Veteran reports having frequent noise exposure during naval service.  His DD 214 confirms several years of sea service.  The Board finds the Veteran credible in his reports of in-service noise exposure.  

The Veteran was initially afforded a VA audiology examination in November 2004.  He reported having intermittent bilateral tinnitus.  The audiologist did not provide a clear opinion as to the etiology of the tinnitus.  

At the November 2007 Board hearing, the Veteran reported noticing tinnitus halfway through service.  

The Veteran was afforded a May 2010 VA audiological examination.  The examiner reviewed the claims file and interviewed the Veteran.  He reported noticing tinnitus symptoms at night during quiet times.  The examiner performed a clinical examination.  It showed hearing within normal limits.  Regarding tinnitus, the examiner explained that there was no way to confirm its presence.  She noted that service treatment record did not document tinnitus and opined that it is less likely to be related to service.  

The credibility of the Veteran's lay testimony cannot be rejected simply because it is not corroborated by contemporaneous medical records.  Buchanan.  It appears the examiner based her negative opinion on a lack of in-service documentation.  Thus, medical opinion found within the May 2010 VA examination report is inadequate, and it is not for consideration.  See id.; Barr.

The lay evidence shows a continuity of symptomatology.  38 C.F.R. § 3.303(b); Jandreau.   As noise exposure and tinnitus are readily capable of lay observation, the Veteran is competent to report on these matters.  Layno; See id.  The record includes numerous lay statements by the Veteran attesting to noise exposure and continuing tinnitus.  

The Board does not find anything about the Veteran's reports of continuing tinnitus symptoms inherently implausible or otherwise inconsistent with the record.  The Veteran's reports are sufficient to show a continuity of symptomatology of tinnitus.  The claim is granted.  See id.; Buchanan; Davidson; 38 C.F.R. § 3.303(b).     



Low back disability

Service treatment records from June 1979 showed that the Veteran reported low back pain after heavy lifting.  He was found to have a strained muscle.  In October 1979, the Veteran again sought treatment for low back pain upon reports of heavy lifting and was diagnosed with muscle strain.    

The Veteran's former spouse submitted a statement regarding the motorcycle accident in August 2005.  She recalled him being in significant pain and having severe bruises all over his body.  

The October 2004 VA examination report showed that the Veteran continued to have low back pain.  Clinical examination showed tenderness over L3/L4.  The Veteran showed slightly restricted range of motion.  The examiner concluded the Veteran had a prior history of back strain as confirmed in service treatment records, but that it was currently asymptomatic.  

In a September 2005 statement, the Veteran reported that he had minor accidents and injuries while in active service.  He failed to detail all his medical complaints at separation in order to expedite the process.  Since separation, he believed his medical problems increased in severity.  

The Veteran was reexamined by VA in December 2006.  He demonstrated an increased limitation of motion of the lumbar spine.  X-rays revealed degenerative changes.  The examiner diagnosed lumbar degenerative disc disease at L4-5 and L5-S1.  He opined it was less likely related to service, but did not include an explanation for his opinion.  

At the November 2007 Board hearing, the Veteran reported having back pain in service.  In most instances, he took over the counter pain relievers and rested as opposed to visiting the medical clinic.  

The Veteran was afforded another VA examination in May 2010.  He reported continuing back pain that interfered with his daily activities.  Clinical examination showed a normal gait and spine curvature.  The Veteran demonstrated a significant limitation of motion of the spine.  X-rays confirmed intervertebral disc disease and degenerative joint disease.  

The examiner diagnosed moderate intervertebral disc and degenerative joint disease with convex scoliosis.  He opined that it was less likely related to service.  He explained that service records did not confirm a fracture.  He believed that the low back conditions were related to aging and heredity history.  

Turning to review of the record, service treatment records document complaints of back pain based upon strenuous activities, and the medical evidence confirms a current low back disability.  Thus, the remaining question is whether a nexus exist between service and the current low back disability.  

The Board must weigh all lay and medical evidence of record.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Davidson.

The Veteran asserts that a continuity of symptomatology is present.  38 C.F.R. § 3.303(b).  He is competent to report symptoms of back pain as they are readily capable of lay observation.  Layno.  The Veteran explained he had back pain for many years beginning in service, but did not seek medical attention for it on many occasions.  See November 2007 Board hearing.  There is no evidence suggesting that his reports of continuing back pain during and following service are implausible.  The Board finds the Veteran credible in his reports.  

The VA examination reports, dated in October 2004, December 2006, and May 2010 contain negative opinions.  These opinions are inadequate.  The parties to the Joint Motion agreed that the October 2004 and December 2006 opinions were inadequate because of the absence of a sufficient rationale and the failure to consider an accurate history.  The examiners did not explain why they rejected the Veteran's credible reports of back pain beginning from service.  See Dalton v. Peake, 21 Vet. App. 23 (2007).  The May 2010 examination repeats these errors.  The examiners' opinions appear to impermissibly reject the Veteran's reports based on lack of contemporaneous treatment.  Buchanan.  Therefore, the Board finds that the VA examination reports have minimal probative value.  

Given the Veteran's credible report of continuing low back pain and the current medical evidence of a back disability, service connection for a low back disability is granted.  38 C.F.R. § 3.303(b); Jandreau; see id. 

Bilateral knee disability

Service treatment records, dated in January 1977, show that the Veteran injured his left knee after a fall.  However, X-rays were negative and no diagnosis was made.  

In October 2004, the Veteran underwent a VA examination.  The examiner diagnosed a previous injury of the left knee.  He stated that no organicity was noted. X-rays of both knees were normal.  

The Veteran's former spouse submitted a statement regarding the motorcycle accident in August 2005.  She recalled him being in significant pain and having severe bruises all over his body.  

In a September 2005 statement, the Veteran reported that he had minor accidents and injuries while in active service.  He failed to detail all his medical complaints at separation in order to expedite the process.  Since separation, he believed his medical problems increased in severity.  

In his October 2006 substantive appeal, the Veteran attributed his knee problems to "wear and tear" during service and service connected bilateral pes planus.  

In December 2006, the Veteran was reexamined by VA for bilateral knee pain.  The examiner determined that the Veteran had bilateral mild medial joint space degenerative changes in the knees.  He opined that it was less likely than not that his mild degenerative changes were caused by or the result of his military service as degenerative changes such as these were typically found in someone of the Veteran's age group.

At the November 2007 Board hearing, the Veteran reported that healthcare providers attributed his knee disorders to the same etiology as his service connected neck condition.  

The Veteran was reexamined again by VA in May 2010.  The Veteran reported occasional bilateral knee pain.  He noted that it led to his retirement.  The Veteran demonstrated a restricted range of motion for both knees.  X-rays revealed mild medial compartment narrowing in both knees.  The examiner opined that the medial compartment narrowing was less likely related to service or service connected pes planus.  He noted that medial compartment narrowing was age related.   

Moving to review of the evidence, service treatment records document an injury to the left knee.  The Veteran reports that he engaged in strenuous activities during service and did not seek medical attention until his condition worsened.  See September 2005 statement.  The medical evidence confirms a current bilateral knee disability.  Thus, the remaining question is whether a nexus exist between service and the current bilateral knee condition.  

The Board must weigh all lay and medical evidence of record.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Davidson.

The Veteran has reported a continuity of symptomatology.  38 C.F.R. § 3.303(b).  He is competent to report symptoms of knee pain as they are readily capable of lay observation.  Layno.  The Veteran reported he had knee pain for many years beginning in service, but did not seek medical attention for until sometime later.  See November 2007 Board hearing.  He stated that several healthcare providers informed him that his knee pain was related to strenuous use in part during service.  There is no evidence suggesting that his reports of continuing knee pain during and following service are doubtful.  The Board finds the Veteran credible in his reports.  

Meanwhile, the VA examination reports, dated in December 2006 and May 2010 contain negative opinions.  The Board finds these opinions to be inadequate.  The examiners did not explain why they rejected the Veteran's credible reports of knee pain beginning from service.  See Dalton v. Peake, 21 Vet. App. 23 (2007).  Additionally, they also appear to impermissibly reject the Veteran's reports based on lack of contemporaneous treatment.  Buchanan.  Therefore, the Board finds that the VA examination reports have minimal probative value.  

Given the Veteran's credible report of continuing bilateral knee pain and the current medical evidence of a disability, service connection for a bilateral knee disability is granted.  38 C.F.R. § 3.303(b); Jandreau; see id. 


ORDER

Service connection for a bilateral shoulder disability is granted.  

Service connection for tinnitus is granted.  

Service connection for a low back disability is granted. 

Service connection for a bilateral knee disability is granted.  


REMAND

The parties to the Joint Motion pointed out that the examination relied on by the Board did not include an opinion as to whether there was marked deformity.  The Joint Motion suggested that the examination report was inadequate.  Accordingly, the Board remanded the appeal to get an examination that included specific findings corresponding to those listed in the rating criteria.  The May 2010 examination report does not include a specific finding as to whether there is marked deformity.  It also does not include other specific findings listed in the rating criteria, such as whether there are callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

VA regulations provide that where "where the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2010). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

The Board finds that the issue of TDIU is raised as part of the increased rating claim.  The Veteran contends that his service connected pes planus in part forced him to retire from his occupation.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a new examination is required to determine whether there are specific findings corresponding to the rating criteria.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his or her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The available VA examination reports do not contain an explicit opinion as to whether the Veteran's service connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  

The Veteran does not currently meet the percentage requirements for TDIU under the provisions of 38 C.F.R. § 4.16(a) (2010).  VA policy; however, is to provide TDIU in all cases where service connected disabilities render a Veteran unemployable.  38 C.F.R. § 4.16(b) (2010).  The Board cannot consider entitlement to TDIU in the first instance.  When there is evidence of unemployability due to service connected disabilities that do not meet the percentage requirements, the Board must remand the claim for initial review by the Director of VA's Compensation and Pension Service.  Bowling v Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new examination to determine the severity of his service connected pes planus.  The examiner should review the claims folder.

The examiner should specifically report whether there is marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo Achilles on manipulation not improved by orthopedic shoes or appliances.

The examiner should also note whether there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use; or characteristic callosities.

These specific findings are needed to rate the disability in accordance with the rating schedule and to comply with a court order.

2.  Ask the Veteran to complete a formal application for TDIU.  Invite the Veteran to submit employment or other records showing that his retirement was due to the effects of his service connected disabilities.

3.  Schedule the Veteran for a VA examination to determine whether his service connected disabilities (headaches, cervical arthritis, radiculopathy of the left arm, bilateral pes planus, left deviated nasal septum, bilateral shoulder condition, tinnitus, low back disability, and bilateral knee disability) preclude gainful employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies should be conducted.

The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide an opinion as to whether the service connected disabilities would combine to preclude all gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion.  If the Veteran would be capable of gainful employment, the examiner should provide examples of the types of work that he would be capable of performing.

4.  The agency of original jurisdiction should review the examination reports to ensure that they contain the information requested in this remand and is otherwise complete.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

6.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


